Exhibit 99.1 1 September 9, 2015 Caesarstone’s Response to Spruce Point 2 Written and oral statements made in and in connection with the following presentation that reflect management’s views about the Company’s future performance, financial position, business strategy and plans and objectives for future operations constitute “forward-looking statements” under the Private Securities Litigation Reform Act of 1995. These statements, which contain words such as "believe,” “expect,” “anticipate,” “intend,” “estimate,” “forecast,” “project,” “will,” “may,” “should”, “plan”, “seek” and similar expressions or references to future periods, reflect the beliefs and expectations of the Company and are subject to risks and uncertainties, including those described under “Risk factors” in the Company’s annual report on Form 20-F for the year ended December 31, 2014 and other documents filed with the U.S. Securities and Exchange Commission (the “SEC”), that may cause actual results to differ materially from the results discussed in our forward-looking statements.This presentation should be read in conjunction with our annual report on Form 20-F for the year ended December 31, 2014 and our other documents filed with the SEC. These risks and uncertainties include, among other factors, the strength of the home renovation and construction sectors; economic conditions within any of our key existing markets; actions by our competitors; changes in raw material prices; unpredictability of seasonal fluctuations in revenues; the outcome of silicosis claims; the outcome of the claim by our former quartz processor; fluctuations in currency exchange rates; delays in manufacturing if our suppliers are unable to supply raw materials; and other factors discussed under the heading “Risk Factors” in the annual report on Form 20-F and other documents filed with the U.S. Securities and Exchange Commission. These and other factors could adversely affect the outcome and financial effects of the plans and events described herein. These forward-looking statements are made only as of the date hereof, and neither the Company nor any of its respective agents, employees or advisors intend, undertake or have any duty or obligation to supplement, amend, update or revise any of the forward-looking statements contained in this presentation, whether as a result of new information, future events or otherwise. This presentation includes certain non-GAAP measures, which should all be considered in addition to, and not as a substitute for, comparable GAAP measures. A reconciliation of GAAP net income to adjusted net income is provided below. The Company provides these non-GAAP financial measures because it believes that they present a better measure of the Company’s core business and management uses the non-GAAP measures internally to evaluate the Company’s ongoing performance.
